The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed October 27, 2021.  Acknowledgement is made of Applicant's amendment to Claim 9, and the cancellation of Claims 1 – 8.  

Priority
This application, 16/764,448, filed 05/15/2020 is a national stage entry of PCT/US2018/065059, International Filing Date: 12/12/2018.  PCT/US2018/065059claims foreign priority to PCT/CN2017/116917, filed 12/18/2017. 

Withdrawn Objections and Rejections

Claim objections
The objection of Claim 9 is withdrawn in response to Applicant’s amendment to the preamble to recite: A compound or pharmaceutically acceptable salt, wherein the compound is…..”




Claim rejections – 35 USC § 102
The rejection of Claims 1 and 6 – 8 under 35 U.S.C. 102(a)(1) as being anticipated by Bakthavatchalam et al. in WO 2006/065872 is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claims 1 – 8.
The rejection of Claims 1 – 8 and 10 – 11 under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. in CN102046609 is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claims 1 – 8 and amendment to Claim 10 to depend from Claim 9. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Patricia A. Shatynski on November 4, 2021.
The claims have been amended as follows:

Claims 12 – 20.  (Cancelled)   

Conclusion
Claims 9 – 11 are allowed. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628